Citation Nr: 0030967	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  95-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety and a depressive 
disorder, and post-traumatic stress disorder.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Seattle, Washington.

For reasons which will become apparent, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, including anxiety and depressive disorders, and 
post-traumatic stress disorder, will be the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  Rheumatoid arthritis is not shown to have been present in 
service, within the first year following service discharge, 
or for many years thereafter.

2.  A chronic back disorder, to the extent it presently 
exists, is not shown to have been present in service, or for 
many years thereafter.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

2.  A chronic back disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of rheumatoid arthritis or a chronic back disorder.  At the 
time of the veteran's service separation examination, there 
was no indication that he suffered from either a chronic low 
back disorder or rheumatoid arthritis.

Private medical records covering the period from July 1978 to 
March 1987 show treatment during that time for various 
medical problems, among them, rheumatoid arthritis.  During 
the course of private outpatient treatment in January 1985, 
it was noted that the veteran had first been diagnosed with 
"an inflammatory arthritis" in 1978, at which time he was 
being followed in the rheumatology clinic at a public health 
hospital.  At that time, the veteran had an arrested, 
asymmetric disease which was seropositive, with the result 
that it was unclear whether he had rheumatoid arthritis 
"versus psoriatic" (arthritis) or other spondyloarthropathy.  
At that time, in addition to the veteran's rheumatoid factor 
positivity, he was found to be ANA negative, and HLAB-27-
positive.

At the time of evaluation in January 1985, the veteran 
reported that, since the past summer, and increasingly during 
the fall, he had been experiencing "worsening constitutional 
symptoms," as well as problems with his neck and shoulders, 
and, in particular, with his wrists and hands.  According to 
the veteran, he was able to perform less than half of his 
previous physical activities, and was quite concerned 
regarding his fatigue and malaise.  On physical examination, 
there was decreased left lateral rotation and flexion of the 
veteran's neck, accompanied by pain.  Right lateral flexion 
was slightly uncomfortable, as was lateral flexion on the 
left.  The veteran showed no radicular symptoms, and 
displayed no vertebral tenderness.  Range of motion of the 
veteran's shoulder was within normal limits, though there was 
evidence of pain on full abduction on the right.  Examination 
of the veteran's elbows revealed bilateral effusions, with a 
5-degree flexion contracture, probably secondary to effusion 
on the left.  There was synovitis of each of the veteran's 
wrists, accompanied by decreased dorsiflexion, and pain to 
palpation over the ulnar and radial styloids.  The veteran's 
grip was markedly decreased on the right, and his left hand 
showed a "squared off" CMC joint with some pain.  Grip 
strength was also decreased on the left.  The veteran's back 
displayed a normal range of motion, with no scoliosis.  His 
knees were negative for evidence of fluid, and likewise 
displayed a normal range of motion.  At the time of 
evaluation, the veteran's right ankle showed a small effusion 
and decreased dorsiflexion, but no tenderness.  Mild 
metatarsalgia was present bilaterally, and the veteran's gait 
was "slow, but normal."  The clinical assessment was of a 58-
year-old man with significant inflammatory arthritis, 
presenting with a "fascinating constellation" of radiologic 
and serologic abnormalities.

In July 1994, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of "arthritic symptoms" in his hands, arms, and 
shoulders beginning in 1972.  Additionally noted were 
problems with "some low back and neck pain."  However, 
according to the veteran, the majority of his problems had 
been with his hands and his feet.  The veteran stated that he 
currently carried the diagnosis of rheumatoid arthritis, for 
which he was receiving medication.  On physical examination, 
there were in evidence postoperative changes involving the 
veteran's right wrist and metacarpophalangeal joints of the 
2nd, 3rd, 4th and 5th digits.  The digits of the veteran's 
right hand were held in flexion, though he was able to make a 
fist sufficient to accommodate "approximately a golf ball."  
There was evidence of arthritis and bony overgrowth at the 
first metacarpophalangeal joint of the right thumb, and the 
left hand showed some ulnar deviation of digits 2 through 5 
at the metacarpophalangeal joints.  At the time of 
evaluation, the veteran's right wrist exhibited minimal 
motion of approximately 10 degrees.  The left wrist had 
approximately 50 percent of normal flexion and 15 percent of 
normal extension.  The veteran's shoulders moved normally, 
and his neck showed good flexion, though extension was 
decreased by approximately 50 percent of normal.  Lateral 
flexion was likewise decreased, and right and left rotation 
were approximately 30 percent of normal.  Lateral rotation 
was approximately 75 percent of normal, and the veteran's 
lower back displayed a fairly normal range of motion.  At the 
time of evaluation, the veteran's knees and hips appeared 
normal.  The veteran's feet showed changes compatible with 
rheumatoid arthritis, with both bunions and hammertoe 
deformities, as well as a scar of approximately 
3 by 4 centimeters over the right mid shin.  The pertinent 
clinical impression was of rheumatoid arthritis "with changes 
as noted."

At the time of an RO hearing in January 1996, the veteran 
testified that his arthritis had its origins during his 
period of service in the Republic of Korea, at which time he 
had to "sleep on the cold ground."  The veteran further 
testified that his current low back condition was the result 
of an injury sustained when he jumped from a truck during 
service.  According to the veteran, he had first received a 
diagnosis of rheumatoid arthritis in 1972.  (Transcript, 
p. 15).

Analysis

The veteran in this case seeks service connection for a 
chronic back disorder, as well as rheumatoid arthritis.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and arthritis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In the present case, available service medical records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of rheumatoid arthritis or a 
chronic back disorder.  While in October 1951, the veteran 
apparently suffered a contusion of his left heel in a jump 
from a truck, there is no indication that, at the time of 
that incident, the veteran sustained any injury whatsoever to 
his back.  Nor is there any evidence that, at any time during 
the veteran's period of active military service, he received 
a diagnosis of or treatment for rheumatoid arthritis.  The 
earliest clinical indication of the presence of either of 
those disabilities is revealed by private medical records 
dated in 1985, placing the origin of the veteran's rheumatoid 
arthritis in 1978, fully 24 years following his discharge 
from service.

The Board acknowledges that, at the time of a VA general 
medical examination in July 1994, the veteran dated the 
"onset" of his arthritic symptoms to the year 1972.  Even 
assuming, for the sake of argument, that the veteran's memory 
is accurate, this would place the origin of his arthritis at 
a point in time no earlier than 18 years following his 
separation from service.  Moreover, at the time of that 
examination, the veteran's back showed a "fairly normal" 
range of motion, and no pertinent diagnosis was noted.

Based on the aforementioned evidence, the Board is unable to 
reasonably associate the veteran's current rheumatoid 
arthritis or claimed back disorder with any incident or 
incidents of his period of active military service.  Under 
such circumstances, his claims must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in January 1996.  Such testimony, while tending 
to establish that the veteran experienced back pain during 
service after he jumped from a truck, in the absence of 
medical evidence of a current chronic back disorder, does not 
provide a persuasive basis for a grant of the benefits sought 
in light of the evidence as a whole.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  However, following a thorough review 
of the record, the Board is satisfied that VA has met its 
"duty to assist" the veteran in the development of all 
facts pertinent to his claims for service connection for 
rheumatoid arthritis and a chronic back disorder.  This is to 
say that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, including the scheduling of a VA examination or 
examinations.  Under such circumstances, no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him mandated by the aforementioned 
legislation.


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for a chronic back disorder is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder, 
including anxiety and depressive disorders, as well as post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while in service, the veteran was exposed to and/or 
participated in a number of stressful incidents, which 
incidents precipitated the development of a post-traumatic 
stress disorder.

In that regard, at the time of the veteran's initial claim in 
April 1994, he stated that, while in the Republic of Korea, 
he received news that his "long time friend," LJ, had been 
killed.  Reportedly, the individual in question had lived 
with the veteran's family "for years" before he joined the 
Army, with the result that the veteran took the news of his 
death "hard."  The veteran additionally stated that another 
individual, RJ, was captured by the North Koreans, and held 
for 3 1/2 years.  According to the veteran, he and RJ were 
"great friends," with the result that it "really bothered 
him" thinking about the torture his friend was undergoing.

Correspondence from the United States Armed Services Center 
for the Research of Unit Records (USASCRUR) regarding 
verification of the veteran's claimed stressors is to the 
effect that incidents involving the explosion and/or burning 
of the veteran's truck could not be verified.  However, it 
does not appear that verification was attempted for those 
incidents involving the death and/or imprisonment of the 
veteran's friends.

The Board notes that the question of whether the veteran was 
exposed to a stressor or stressors in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see 
also Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the 
case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
the analytical framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support a diagnosis of post-traumatic stress disorder.  The 
Court's analysis divides into two major components:  the 
first component involves the evidence required to demonstrate 
the existence of an alleged stressful event; the second 
involves a determination as to whether the stressful event is 
of a quality required to support a diagnosis of post-
traumatic stress disorder.

In the case at hand, it is not demonstrated, nor is it 
alleged, that, at any time during the veteran's period of 
service in the Republic of Vietnam, he engaged in "combat 
with the enemy."  Under such circumstances, the record must 
contain evidence which corroborates the veteran's testimony 
as to the incurrence of the claimed stressor or stressors.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The case of Zarycki 
makes it clear that the veteran's lay testimony, in and of 
itself, is not enough to establish the alleged stressor.

The Board acknowledges that, at the time of the veteran's 
service separation examination, he received a diagnosis of an 
"emotional instability reaction."  However, at present, it is 
unclear whether this diagnosis represents the presence of a 
chronic psychiatric disability at the time of the veteran's 
separation from service.  Moreover, as noted above, it is 
similarly unclear whether the veteran suffers from an 
acquired psychiatric disorder, including post-traumatic 
stress disorder, which is the result of an incident or 
incidents of his period of active military service.

As noted above, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1996, the date of the 
most recent VA psychiatric examination of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  In addition, the RO should request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, and, in 
the case of the aforementioned LJ and RJ, 
their ranks, units of assignment, or any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

3.  Following receipt of the 
aforementioned information, the RO should 
review the file and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U. S. Armed 
Services Center for the Research of Unit 
Records (USASCRUR) located at 7798 Cissna 
Road, Springfield, Virginia, 22150-3109, 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.

5.  Following the aforementioned, the RO 
should arrange for the veteran to be 
examined by a psychiatrist.  The RO 
should specify for the examiner the 
stressor or stressors which it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  
If so, the examiner should also comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  Finally, should it be 
determined that the veteran does not 
suffer from a post-traumatic stress 
disorder, but rather from some other 
chronic psychiatric disability, a 
specific opinion should be offered as to 
whether that disability is as likely as 
not the result of some incident or 
incidents of the veteran's period of 
active military service.  The report of 
the examination should include a complete 
rationale for all opinions expressed, and 
the claims folder should be made 
available to the examiners prior to their 
examinations.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 13 -

- 1 -


